Citation Nr: 0710026	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-20 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
Perthes disease, right hip.

2. Entitlement to a compensable rating for degenerative disc 
disease, L4-L5, L5-S1, prior to May 4, 2005.

3.. Entitlement to a rating in excess of 10 percent for 
degenerative disc disease, L4-L5, L5-S1, from May 5, 2005.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from August 1994 to August 
2003. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  Perthes disease, right hip, is manifest by femoral bone 
shortening of 1.5 centimeters resulting in leg shortening, 
tilting of pelvis when standing, and pain.  

2.  Prior to May 4, 2005, degenerative disc disease, L4-L5, 
L5-S1 was manifest by periarticular pathology productive of 
painful motion on use.

3.  Degenerative disc disease, L4-L5, L5-S1 is manifest by no 
more than flexion limited to 70 degrees, very mild scoliosis 
convex to the left center in the low lumbar region, and 
moderate narrowing of the L4-L5 disc space.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
Perthes disease, right hip, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R.    §§ 3.102, 4.3, 
4.7, 4.71a; Diagnostic Codes 5003, 5110 (2006).

2.  Prior to May 4, 2005, the criteria for a 10 percent 
evaluation for degenerative disc disease, L4-L5, L5-S1 have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.71a; Diagnostic Codes 5003, 5110 
(2006).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease, L4-L5, L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a; Diagnostic Codes 5003, 5110 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received letter notification 
after the unfavorable agency decisions.  The RO provided the 
veteran with March 2005 and March 2006 letters as notice to 
his increased rating claims, informing him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  The notice letters 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department.  He was 
advised that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  

The veteran was also asked to advise VA if there were any 
other information or evidence he considered relevant to this 
claim so that VA could help by getting that evidence.  It is 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The duty 
to notify the veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.

Though the veteran did not receive notice prior to the 
unfavorable agency decisions, any defect in timing has not 
resulted in prejudicial error because the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional arguments and evidence.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  

Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, the Court found that notice for an increased 
rating claim needs to include a discussion of the effective 
date element.  Id.  The veteran received notice of these 
requirements in a March 2006 letter.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes service medical records, VA 
examinations, and a letter from a private physician.  Thus, 
it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks higher ratings for Perthes disease, right 
hip and degenerative disc disease, L4-L5, L5-S1.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.  As there are two separate 
disabilities on appeal, the Board will discuss staged ratings 
as applicable to each disability below.  
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Both of the disabilities on appeal have been rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5010 for arthritis due to 
trauma sustained by x-ray findings.  Diagnostic Code 5010 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however the findings is rated 
according to limitation of motion for the joint or joints 
involved is non compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Hip limitation of motion is rated Diagnostic Code 5250 and 
5255.  Ankylosis of the hip is evaluated at 38 C.F.R. § 
4.71a, Diagnostic Code 5250 (2006).  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 provides for assignment of ratings in 
evaluating impairment of the femur. A 30 percent disabling 
evaluation is warranted for impairment due to malunion of the 
femur with marked knee or hip disability. Id. 

The ratings for shortening of bones of the lower extremity 
are: Over 4 inches (10.2 cms.) 60 percent; 3\1/2 to 4 inches 
(8.9 cms. to 10.2 cms.), 50 percent; 3 to 3\1/2 inches (7.6 
cms. to 8.9 cms.) 40 percent; 2\1/2\ to 3 inches (6.4 cms. to 
7.6 cms.) 30 percent; 2 to 2\1/2\ inches (5.1 cms. to 6.4 
cms.) 20 percent; and, 1\1/4\ to 2 inches (3.2 cms. to 5.1 
cms.) 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2006).

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
On August 26, 2003, the rating criteria for all spinal 
disabilities were revised and published in the Federal 
Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 2003) (now 
codified as amended at 38 C.F.R. § 4.71(a), Diagnostic Codes 
5235 to 5243).  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003)

Prior to the regulatory changes, Diagnostic Code 5295 for 
lumbosacral strain assigned a 20 percent evaluation for 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in standing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  Diagnostic Code 5292 
stated that moderate limitation of motion of the lumbar spine 
warranted a 20 percent evaluation.  Slight limitation of 
motion warranted a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. 
§ 4.71a (2006).  

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Section 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation. 
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  The attached notes state 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Note (4): 
Round each range of motion measurement to the nearest five 
degrees.

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as 'seriously disabled' any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).   The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups. The 
Board noted that the guidance provided by the Court in DeLuca 
must be followed in adjudicating claims where a rating under 
the diagnostic codes governing limitation of motion should be 
considered. 

Hip

The veteran seeks a higher rating for Perthes disease, right 
hip.  This condition is evaluated as 10 percent disabling.  
As previously noted, in initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as 'staged' ratings. See 
Fenderson, 12 Vet. App. at 119; 38 C.F.R. § 4.2.  The 
disability has not significantly changed and a uniform 
evaluation is warranted.

Service medical records from 2002 show right hip pain and a 
diagnosis of Perthes disease.  
 
At a July 2003 VA examination, the veteran reported that he 
had a congenital slipped epiphyseal capitis, also called 
Perthes disease, which was not discovered until he was eight 
at which time he underwent a surgical repair.  He had some 
pain in the hip and since joining the military, the hip 
caused him a chronic problem with occasional pain.  He can 
brush his teeth, cook, walk, shower, climb stairs, shop, 
vacuum, dress, garden, and take out the trash without 
difficulty.  He does not push a lawnmower or drive a car 
because sitting for a long period of time bothers his hip and 
back.

Upon examination, the veteran's left leg was 1.5 centimeters 
shorter than the right.  The hips were normal bilaterally, 
though he had limited range of motion in his right hip 
compared to the left.  His right hip flexion was from 0 to 
125 degrees, extension was from 0 to 30 degrees, adduction 
was from 0 to 25 degrees, abduction was from 0 to 45 degrees, 
external rotation was from 0 to 30 degrees, and internal 
rotation was from 0 to 15 degrees.  The range of motion was 
limited by some lack of endurance and stiffness, but not 
affected by pain, fatigue, incoordination or weakness.  X-
rays showed congenital hip dysplasia with flattening and 
widening of femoral head and neck in a coax vara 
configuration, and that the right femur is 1.2 centimeters 
shorter than the left.  The diagnosis was congenital right 
hip Perthes disease with surgical correction at age eight, 
but still resultant in a femoral bone shortening of 1.5 
centimeters causing leg shortening and tilting of pelvis when 
standing.  

At a May 2005 VA examination, the veteran reported Perthes' 
disease as a child and having three surgeries between the 
ages of eight and eleven.  He experienced pain, discomfort 
and sometimes and inability to walk depending on the weather.  
He had an imbalance towards the left wide when he was in the 
service, but his hip problems have not improved as he has 
gotten older.  He has never stumbled or fallen and was active 
in the service with exercise and physical activity. 

Upon examination, the examiner noted an eight inch oblique 
incision and a nine inch lateral femoral incision on his 
right hip, which were well healed and without keloid, 
redness, or inflammation.  On observation, he walked with a 
slight limp to the right.  Upon measurement, his right leg 
measured 42 1/2 inches and his left leg measure 43 1/4 inches.  
Right hip flexion was 120 degrees, adduction was 20 degrees, 
abduction was 40 degrees, internal rotation was 30 degrees, 
and external rotation was 50 degrees.  Repetitive motion 
caused him discomfort especially with hip flexion and 
internal and external rotational; he had minimal discomfort 
with abduction and adduction.  X-rays of the right hip showed 
deformity of the right iliac wing and supraacetabular region 
consistent with prior surgeries to rebuild or reinforce the 
acetabulum.  The femoral head was broad and flat with a 
shortened femoral neck consistent with congenital hip 
dysplasia.  Hip joint space was reasonably well maintained 
and articular surfaces were relatively smooth although 
irregular over the femoral head; there may be some 
subcortical small cystic changes.  The impression was status 
post multiple surgeries for Perthes' disease with shortening 
of the right leg from surgeries.  

A review of the evidence shows that a higher evaluation is 
not warranted.  Under Diagnostic Codes 5010 and 5003, 
degenerative arthritis is rated on the basis of limitation 
for motion, hence the Board must evaluate the right hip's 
limitation of motion.  There is no evidence of ankylosis of 
the right hip, thus a rating under Diagnostic Code 5250 is 
not warranted.  Additionally a higher rating under Diagnostic 
Code 5255 is also not warranted.  To receive a 20 percent 
rating under Diagnostic Code 5255, there must be evidence of 
malunion of the femur with moderate knee or hip disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.  In the present 
appeal, the May 2005 VA examiner stated that the femoral head 
was broad and flat with a shortened femoral neck consistent 
with congenital hip dysplasia; however, there was no 
indication that there was malunion of the femur. 
Additionally, though the July 2003 VA examiner noted that the 
femoral bone was shortened by 1.5 centimeters, there was no 
indication that there was malunion of the femur.  Thus, as 
there is no indication of ankylosis of the hip or malunion of 
the femur, a higher rating under Diagnostic Codes 5250 and 
5255 is not warranted.

The Board accepts that that the veteran has pain on motion 
and some limitation of motion.  However, his functional 
impairment due to all factors is essentially similar to his 
actual range of motion.  DeLuca.  The 10 percent evaluation 
contemplates pain on motion.  38 C.F.R. § 4.59.  It would 
also contemplate limitation of flexion to 45 degrees or 
extension to 5 degrees or limitation of rotation with an 
inability to toe out more than 15 degrees.  In order to 
warrant a higher evaluation the disability must approximate 
the functional equivalent of limitation of flexion to 30 
degrees or limitation of abduction with motion lost beyond 10 
degrees.  38 C.F.R. § Part 4, Code 5251, 5252, 5253 (2006).  
(Or otherwise establish compensable limitation of motion in 
separate planes.)  Neither the objective nor subjective 
evidence suggests such functional limitation due to any 
factor.  He could flex to 120 degrees, adduct to 20 degrees 
and abduct to 40 degrees.  He retained functional internal 
rotation to 30 degrees and external rotation to 50 degrees.  
Repetitive use did not significantly further limit remaining 
functional use.  In essence, all motions remained better than 
that required for compensable limitation of motion in all 
directions.  As such, a single evaluation is warranted for 
painful motion rather than separate evaluation for each plane 
of motion.  Part 4, Code 5003.

The Board recognizes that the May 2005 VA examiner stated 
that repetitive hip motion caused him discomfort especially 
with hip flexion and internal and external rotational and 
that greater limitation of motion due to pain on use must be 
considered to be 'seriously disabled'.  DeLuca, 8 Vet. App. 
at 202.  However, the veteran's pain on repetitive motion has 
been contemplated in the already assigned 10 percent rating.  

The Board has also considered a higher rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275 for shortening of the lower 
extremity.  A 20 percent rating under Diagnostic Code 5275 
requires evidence of shortening of the bones from 2 to 2 1/2 
inches.  Both VA examiners noted that the veteran has 
shortening of the right leg, specifically, his right leg 
measures 42 1/2 inches and his left leg measures 43 1/4 inches.  
As the difference between the legs is only 3/4 of an inch, a 20 
percent rating is not warranted under Diagnostic Code 5275.    

Additionally, a separate rating for the veteran's scars is 
not warranted.  There is no evidence that the scars are deep, 
cause limitation of motion, are 144 square inches or greater 
in size, or are superficial or unstable.  38 C.F.R. 4.118, 
Diagnostic Codes 7801, 7802, 7803.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against a higher 
rating for Perthes disease, right hip.  The doctrine of 
reasonable doubt has been considered but as the preponderance 
of the evidence is against the claim, this doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).  



Back

Non-compensable Evaluation

The veteran seeks a higher rating for degenerative disc 
disease, L4-L5, L5-S1.
The veteran was initially awarded a noncompensable rating, 
effective August 9, 2003, in an August 2003 rating decision.  
In a June 2006 rating decision, the RO increased the 
evaluation to 10 percent disabling, effective May 5, 2005.  
As previously noted, in initial rating cases separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as 'staged' ratings. See 
Fenderson, 12 Vet. App. at 119; 38 C.F.R. § 4.2.  Though the 
RO assigned a staged rating, the Board does not find it to be 
appropriate.  

The Board concludes that a uniform evaluation is warranted.  
As discussed below, though the veteran had full lumbar spine 
range of motion on his initial July 2003 VA examination, he 
still complained of lumbar spine pain.  The Board notes that 
the intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability and entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.  As the veteran had 
pain from the first VA examination, a unified rating is 
warranted from August 8, 2003 onwards.  The record also 
establishes that a private doctor in April 2005 established 
that the veteran had on-going bouts of back pain.  This 
reflected a history of back pain rather than it first 
manifesting on the date the letter was written.  

Based upon the subjective and objective evidence, the Board 
is unable to conclude that the veteran became worse on the 
day of the May 2005 VA examination.  The findings in May 2005 
were completely consistent with the veteran's reports during 
the first VA examination and the April 2005 private medical 
report noting a history of bouts of back pain.  Based upon 
the presence of periarticular pathology productive of painful 
motion, a 10 percent evaluation was warranted.



10 Percent Evaluation

Service medical records from 2002 show low back pain and a 
diagnosis of degenerative disc disease.  

At a July 2003 VA examination, the veteran reported that his 
back feels tight during long periods of standing.  He had not 
lost any significant time from work in the past year due to 
his back and worked as a mechanic.  He could brush his teeth, 
cook, walk, shower, climb stairs, shop, vacuum, dress, 
garden, and take out the trash without difficulty.  He did 
not push a lawnmower or drive a car because sitting for a 
long period bothered his hip and back.

Upon examination, the veteran's lumbar spine showed no 
radiation of pain on movement, muscle spasm, or tenderness. 
Straight leg raising was negative bilaterally and there were 
no signs of radiculopathy.  His range of motion on flexion 
was from 0 to 95 degrees, extension was from 0 to 35 degrees, 
right and left lateral were from 0 to 40 degrees, and right 
and left rotation were from 0 to 35 degrees.    Range of 
motion was not affected by pain, fatigue, weakness or lack of 
endurance; there was also no ankylosis noted.  There was no 
palpatory tenderness.  X-rays showed some degenerative disc 
at L4-L5 and L5-S1 with 50% disc height loss and no arthritic 
changes.  The diagnosis was degenerative disc disease of L4-
L5 and L5-S1 which has been aggravated due to the 1.5 
centimeter shorted right leg with abnormal weightbearing on 
the disc due to a chronic tilted pelvis and lumbar tilt.  The 
veteran has no signs of any radiculopathy.  

An April 2005 letter from private physician, Dr. T., stated 
that the veteran continued to have recurrent bouts of low 
back pain similar to what he experienced in the military.    

At a May 2005 VA examination, the veteran reported a 
complaint of constant pain.  He also reported that his back 
locked up three weeks ago.  The back pain was aggravated by 
lifting and alleviated by stretching, hot baths and 
medication.  He could walk two to two and a half miles and 
has never fallen or stumbled.  The veteran reported 
difficulty getting out of bed because his back was extremely 
tight, but he could shower, feed, and dress himself.  He did 
not participate in any recreational activities or drive for 
more than two hours due to his back. 

Upon examination, the veteran could raise his leg 90 degrees 
on the left and 80 degrees on the right.  Back flexion was 70 
degrees, extension was 20 degrees, and right and left flexion 
and rotation were 30 degrees.  After three repetitions of 
back flexion, he had discomfort but continued the movements.  
X-rays showed very mild scoliosis convex to the left center 
in the low lumbar region and moderate narrowing of the L4-L5 
disc space without subluxation or significant hypertrophic 
spurring.  The impression was lower back degenerative joint 
disease.  The examiner further stated that the direct cause 
of the degenerative joint disease was the imbalance in his 
legs due to the shortening of the right leg versus the left.      

Under Diagnostic Codes 5010 and 5003, degenerative arthritis 
is rated on the basis of limitation for motion, thus the 
Board must evaluate the veteran's lumbar spine  limitation of 
motion.  As the rating period is from August 9, 2003 onwards, 
the Board must evaluate the back disability under both the 
old and new back regulations.  

Under Diagnostic Code 5292, a 20 percent evaluation requires 
evidence of moderate limitation of motion.  Slight limitation 
of motion warranted a 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  In the present claim, the 
veteran had no limitation of motion on his July 2003 VA 
examination, and on his May 2005 VA examination, his flexion 
was 70 degrees and extension was 20 degrees.  As flexion was 
only 20 degrees less than normal and extension was only 10 
degrees les than normal, the Board finds that the veteran's 
limitation of motion was slight rather than moderate, and a 
20 percent rating under Diagnostic Code 5292 is not 
warranted.  Additionally, a higher 20 percent rating under 
Diagnostic Code 5295 for lumbosacral strain is also not 
warranted as the VA examiners and private medical evidence 
did not show muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in standing position.  
Rather, the July 2003 VA examiner stated that there was no 
muscle spasm. 

The Board recognizes that the July 2003 VA examiner stated 
that the range of motion was not affected by pain, fatigue, 
weakness or lack of endurance, but that the May 2005 VA 
examiner indicated that after three repetitions of back 
flexion, he had discomfort but continued the movements.  As 
previously noted, greater limitation of motion due to pain on 
use must be considered to be 'seriously disabled'.  DeLuca, 8 
Vet. App. at 202.  However, the veteran's pain on repetitive 
motion has been contemplated in the already assigned 10 
percent rating.

Under the revised General Rating Formula for Diseases and 
injuries of the Spine, to warrant a 20 percent rating there 
must be evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  During the course of 
this appeal, the veteran's flexion has ranged from 70 degrees 
to 95 degrees, but there is no evidence that his range of 
motion was limited to between 30 and 60 degrees.  Further, 
there is no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The Board notes that the May 2005 VA examiner 
diagnosed the veteran with very mild scoliosis convex to the 
left center in the low lumbar region.  However, the examiner 
did not find any muscle spasm, nor is there any other 
evidence of muscle spasm in the record; additionally, even if 
the veteran experiences muscle spasm or guarding, there is no 
medical evidence relating them to the scoliosis.  Thus, there 
is no basis for a higher 20 percent rating under the revised 
General Rating Formula for Diseases and Injuries of the 
Spine.

As previously noted, under the new rating formula for the 
spine (effective September 26, 2003), intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006). A 
higher 20 percent rating is also not warranted under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).  To warrant a 20 percent evaluation, there must 
be evidence of incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Though the veteran has reported difficulty 
getting out of bed, not participating in recreational 
activities, and not driving for longer than two hours due to 
his back disability, he can shower, feed, dress and groom 
himself.  The Board finds that there is no evidence of 
incapacitating episodes of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Therefore, a higher 20 percent rating is not warranted due to 
the degenerative disc disease, L4-L5, L5-S1.  Furthermore, 
neurologic deficits warranting a separate evaluation have not 
been demonstrated.

The current 10 percent evaluation contemplates the presence 
of painful motion and slight limitation of motion or 
limitation of flexion to 60 degrees or the combined motion 
limited to 120 degrees.  In order to warrant a higher 
evaluation, the disability must approximate the functional 
equivalent of moderate limitation of motion or flexion less 
than 60 degrees or the combined motion less than 120 degrees.  
DeLuca.  As noted above, neither the objective nor subjective 
evidence suggests such functional limitation due to any 
factor.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against a higher 
rating for degenerative disc disease, L4-L5, L5-S1.  The 
doctrine of reasonable doubt has been considered but as the 
preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

With respect to both claims, the Board does not find that the 
veteran's disability picture is unusual or exceptional in 
nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluations for the disabilities at issue for 
which an increased compensation benefits is sought on 
appeal.  There is no evidence that he has been hospitalized 
due to the service-connected disabilities on appeal.  The 
current schedular criteria adequately compensate him for the 
current nature and extent of severity of the disabilities at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

A rating in excess of 10 percent for Perthes disease, right 
hip, is denied. 

A 10 percent disability rating for degenerative disc disease, 
L4-L5, L5-S1, prior to May 4, 2005 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

A rating in excess of 10 percent for degenerative disc 
disease, L4-L5, L5-S1 is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


